Citation Nr: 1334339	
Decision Date: 10/29/13    Archive Date: 11/06/13	

DOCKET NO.  07-35 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the residuals of frostbitten feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to July 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing held at the RO in May 2011.  A transcript of that hearing is included in the Veteran's claims folder.

This case was previously before the Board in August 2011, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.

Finally, for reasons which will become apparent, this appeal is once again being REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

In the August 2011 remand it was noted that, in January 2011 correspondence, the RO erroneously advised the Veteran that, in an April 2007 rating decision, he had been denied entitlement to service connection for the residuals of frostbite of the feet.  Further noted was that, while the April 2007 rating decision did deny the Veteran's request to reopen his claim for frostbitten feet, the last final rating decision on the merits was, in fact, promulgated in June 1976.  The United States Court of Appeals for Veterans Claims (Court) has held that, in a claim to reopen, VA has a duty to notify the Veteran of the definition of "new and material" evidence, as well as to inform him of the basis for the denial in the last final decision and to inform him what type of evidence would supply the missing element which led to the prior denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Accordingly, on remand, it was requested that the AMC/RO provide the Veteran with accurate Kent notice based on the previous June 1976 rating decision.  Regrettably, a review of the record discloses that the notice provided the Veteran in response to the aforementioned remand request was deficient. 

More specifically, in correspondence of early September 2011, the Veteran was advised that he had previously been denied service connection for the residuals of frostbite of the feet in June 1976, and that, in order to reopen his claim, it was necessary that he submit new and material evidence.  The Veteran was further advised that his claim had previously been denied because "no new and material evidence" (had been) submitted, and that evidence he needed to submit must be "new and relate to this fact."  Clearly, the Veteran was not advised of the basis for the denial in the last final decision on the merits.  Nor was he informed what specific type of evidence would supply the missing element which led to the prior denial, as noted in the Board's prior remand.

A remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  A remand by the Board imposes upon the RO a duty to comply with the terms of the remand.  Stegall v. West, 18 Vet. App. 268, 271 (1998).  Under the circumstances, an additional attempt will be made to provide the Veteran with appropriate Kent notice prior to a final adjudication of his claim.

Accordingly, in light of the aforementioned, the case is once again REMANDED to the AMC/RO for the following actions:

1.  The AMC/RO should issue a corrected Veterans Claims Assistance Act of 2000 (VCAA) letter concerning the Veteran's claim to reopen the issue of entitlement to service connection for the residuals of frostbitten feet.  This notice must address why the Veteran's claim for service connection was denied in June 1976, as well as what specific evidence is needed to substantiate that element or elements required to establish service connection which were found insufficient in the previous June 1976 final decision.  The notice must fulfill all requirements set forth in the Court's decision in Kent.

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to July 2013, i.e., the date of a recent VA examination (See Virtual VA), should then be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

3.  The AMC/RO should then review the aforementioned requested action to ensure that it is in complete compliance with the directives of this REMAND.  If the action taken is deficient in any manner, the AMC/RO must implement corrective procedures.  

4.  The AMC/RO should then readjudicate whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for the residuals of frostbitten feet.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case which must contain notice of all relevant action taken on the claim for benefits since July 2012.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



